 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     CITIBANK, N.A.,
11                                                         Case No.: 2:18-cv-00765-JCM-NJK
            Plaintiff(s),
12                                                                        Order
     v.
13                                                                   [Docket No. 26]
     RANCHO LAS BRISAS MASTER
14   HOMEOWNERS ASSOCIATION, et al.,
15          Defendant(s).
16         Pending before the Court is a stipulation to extend the dispositive motion deadline. Docket
17 No. 26. The Court generally disfavors setting floating deadlines contingent on future events, and
18 will instead set deadlines with calendar dates. Cf. Local Rule 26-1(b)(4) (a discovery plan “must
19 state the calendar date on which dispositive motions are due”). The Court does find good cause
20 for an extension, however. Accordingly, the stipulation to extend is GRANTED in part and
21 DENIED in part. The dispositive motion deadline is hereby SET for February 19, 2019, and the
22 joint proposed pretrial order deadline is hereby SET for March 21, 2019, or 30 days after resolution
23 of dispositive motions.
24         IT IS SO ORDERED.
25         Dated: December 17, 2018
26                                                              ______________________________
                                                                Nancy J. Koppe
27                                                              United States Magistrate Judge
28

                                                    1
